DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  In line 2, “biasing that biases” should be changed to --biasing member that biases--.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 10, 13, 14, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayer et al. (DE102020201703).
	With respect to claim 1, Bayer et al. disclose a steering column assembly comprising: an elongate rotatable steering column (1) configured at one end (33) for attachment of a steering member and being displaceable along its longitudinal axis between a withdrawn, stowed position (Fig 5) in which the steering function of the steering column is inhibited and an extended, deployed position (Fig 4) in which the steering function of the steering column can be enabled; a displacement motor (5) for displacing the steering column between the stowed and deployed positions; a torque feedback motor (7) connected to the steering column and by means of which the steering column is rotatable; an engagement mechanism (8) which is engaged when the steering column is in the stowed position and which limits an angular displacement of the steering column to a predetermined value ([0048] of attached translation; can be either play-free or have some play); and a control unit configured to control the operation of the displacement motor and torque feedback motor and to selectively inhibit and enable the steering function of the steering column ([0002] of attached translation).
	With respect to claim 3, wherein the engagement member engages with a portion (36) of the steering column when in the stowed position.
	With respect to claim 4, wherein the engagement member engages with an inner end of the steering column (Fig 6).
	With respect to claim 5, wherein the engagement member has a movable portion which is complementarily shaped with the inner end of the steering column (Figs 3, 5, and 6).
	With respect to claim 10, further comprising an elongate housing within which the steering column is mounted and an aperture (8) in the elongate housing through which a portion of the steering column is exposed, the engagement member engaging with the steering column through the aperture in the elongate housing when the steering column is in the withdrawn, stowed position (Figs 3, 5, and 6).
	With respect to claim 13, comprising a toothed portion (36) which rotates with the steering column and which is configured to be aligned with the aperture in the elongate housing when the steering column is in the withdrawn, stowed position and which is engageable with the engagement member (Figs 3, 5, and 6).
	With respect to claim 14, wherein the toothed portion comprises a toothed collar mounted on the steering column (Fig 6).
	With respect to claim 24, further comprising an angular detector for detecting the angular position of the steering column and generating an electric signal which is a function of the angular displacement ([0002] of attached translation).

Allowable Subject Matter
Claims 2, 6-9, 11, 12, 15-22, and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        10/5/2022